Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

Claims (1-2 & 4) and 3  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1, 3 & 4) and 5 of U.S. Patent No. 10,970,164, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent ‘164 teaches the claimed invention.  The Patent ‘164 explicitly teach the feature of detecting a number of the first errors of the first data.  The Patent ‘164, however, does suggests the condition of “when a number of first errors of the first data is not smaller than a first threshold value” (claim 1—column 15 lines 46-47).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that the feature of detecting/determining the number of first errors should have been implemented.  One having ordinary skill in the art would be motivated to realize so because the detecting/determining of a number of the first errors is necessary so that such a number of the first errors is later used for checking whether or not the number of the first errors is smaller than the first threshold value.

Claims 10 and (12 & 13) is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 17 of U.S. Patent No. 10,970,164, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent ‘164 teaches the claimed invention.  The Patent ‘164 does not explicitly teach that each of the first and the second nonvolatile memory devices includes a cell array and .

Claims (16 & 18) and 17  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (18 & 19) and 5 of U.S. Patent No. 10,970,164, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent ‘164 teaches the claimed invention.  The Patent ‘164 explicitly teach the feature of detecting a number of the first errors of the first data.  The Patent ‘164, however, does suggests the condition of “when a number of first errors of the first data is not smaller than a first threshold value” (claim 16—column 17 lines 38-41).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that the feature of detecting/determining the number of first errors should have been implemented.  One having ordinary skill in the art would be motivated to realize so because the detecting/determining of a number of the first errors is necessary so that such a number of the first errors is later used for checking whether or not the number of the first errors is smaller than the first threshold value.



Claim Rejections - 35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
	At lines 6 and 18, the preposition “in” should be replaced with –from--.
	At line 8, the phrase “the first data” is confusing because it is not clear whether this term refers back to the first data being sent to page buffer (as recited at lines 4-5), or the first data being read from the page buffer (at lines 6).  In other words, the phrase “the first data” should be replaced with –the first data from the page buffer--.
Claim 4:
	At lines 2-3, the phrase “the first errors are equal to or greater than the first threshold value” is not logic.  It is not clear whether the phrase should be replaced with “the number of the first errors is equal to or greater than the first threshold value” since the number of the first errors (not the errors [themselves]) was compared to the threshold value (as recited at lines 9-10 of claim 1).
Claim 10:
	At line 2, the phrase “a (singular) first nonvolatile memory devices (plural)” is confusing.  Should the phrase be recited with a singular first nonvolatile memory device or many/plural first nonvolatile memory devices?
a (singular) second nonvolatile memory devices (plural)” is confusing.  Should the phrase be recited with a singular second nonvolatile memory device or many/plural second nonvolatile memory devices?
	At line 13, the preposition “in” should be replaced with –from--.
	At line 17, the phrase “the first data” is confusing because it is not clear whether this term refers back to the first data being sent to page buffer (as recited at line 10), or the first data being read from the page buffer (at lines 13).  In other words, the phrase “the first data” should be replaced with –the first data from the page buffer--.

Claim 16:
	At line 6, the phrase “the first data” is confusing because it is not clear whether this term refers back to the first data being sent to page buffer (as recited at line 3), or the first data being read from the page buffer (at lines 4).  In other words, the phrase “the first data” should be replaced with –the first data from the nonvolatile memory device--.
	At lines 15-16, the phrase “wherein the controller prevent the first data being written in the nonvolatile memory device” is not logic.  If the controller prevents the first data being written in the nonvolatile memory device, how and why does the controller send the first data to the nonvolatile memory device and read the first data from the nonvolatile memory device? 

Claim 18:
	At lines 2-3, the phrase “the first errors are equal to or greater than the first threshold value” is not logic.  It is not clear whether the phrase should be replaced with “the number of is equal to or greater than the first threshold value” since the number of the first errors (not the errors [themselves]) was compared to the threshold value (as recited at lines 7-8 of claim 16).

Claims 2-9, 11-15, 17 and 19:
	These claims are rejected because they depend on claims 1, 10 and 16, and contain the same problems of indefiniteness.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

a. US 2011/0078370 – Chaudhuri et al. – Memory link initialization.
b. US 2019/0138413 – Nam – Semiconductor memory module, system and method thereof.
c. US 2019/0095299 – Liu et al. – Storage system with machine learning mechanism and method of operation thereof.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831. The examiner can normally be reached Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE T. TU/Primary Examiner, Art Unit 2111